Opinion issued July 21, 2011.

 
 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00283-CR
____________
 
MARCUS TERELL HOLLIMON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 179th District Court 
Harris County, Texas
Trial Court Cause No. 1159085
 
 

MEMORANDUM
OPINION




              Appellant
pleaded guilty to the offense of murder, and the trial court found appellant
guilty and sentenced him to 48 years’ confinement in the Institutional Division
of the Texas Department of Criminal Justice on August 4, 2010.  The trial court certified that this is not a
plea bargain case, and that appellant has the right to appeal.  No motion for new trial was filed.  Appellant did not file his pro se notice of appeal until April 4,
2011.
              A
defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See
Tex. R. App. P. 26.2(a)(1).  A notice of appeal that complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the
appeal.  Because appellant’s notice of
appeal is untimely, we have no jurisdiction to take any action in this appeal
but to dismiss it.  See id.  To the extent that
appellant may wish to complain about his counsel’s failure to file a notice of
appeal, or whether he was provided counsel for purposes of pursuing an appeal,
his remedy would be an application for writ of habeas corpus to the court of
criminal appeals requesting an out of time appeal on the ground of ineffective
assistance of counsel.
Accordingly, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 26.2(a), 43.2(f).  We dismiss any pending motions as
moot.
PER CURIAM
Panel consists of Justices Jennings,
Bland, and Massengale. 
Do not publish.   Tex.
R. App. P. 47.2(b).